                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION



PAMELA CHARLESTON                                                          PLAINTIFF


v.                          NO. 4:18-cv-00477 PSH


NANCY A. BERRYHILL, Acting Commissioner                                 DEFENDANT
of the Social Security Administration



                                    JUDGMENT


      Pursuant to the Order entered this day, judgment is entered for plaintiff Pamela

Charleston.

      IT IS SO ORDERED this 9th day of May, 2019.




                                              UNITED STATES MAGISTRATE JUDGE
